Citation Nr: 1130196	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-21 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to October 1945 and from February 1947 to March 1951.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That rating decision determined that new and material evidence had not been submitted to reopen the appellant's claim for DIC based on service connection for the cause of the Veteran's death.  In July 2008, the Board reopened the claim and remanded it for additional development.  The claim was again remanded in June 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2004.  The certificate of death listed the immediate cause of death as "multi organ dysfunction" of 10 days duration and further stated that the underlying cause of death was "severe ischemic disease, hypotension."

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) with dyspepsia.

3.  The medical evidence does not show that multi organ dysfunction, ischemic disease, and/or hypotension had their onset during service or were related to any in-service disease or injury.

4.  The medical evidence does not show that service-connected PTSD with dyspepsia caused or contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Complete notice was provided by letters dated in May 2005, August 2008, and September 2009, and the claim was readjudicated in a July 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, private and VA medical records, and the Veteran's death certificate, and a VHA medical opinion; it has assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board, although she declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection- Cause of Death

Dependency and Indemnity Compensation may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board has reviewed the record in its entirety and finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

The Veteran died in August 2004.  The death certificate indicates that his immediate cause of death was multi-organ dysfunction of ten days duration; the underlying cause of death was severe ischemic disease, hypotension.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) with dyspepsia.  

The appellant contends that the Veteran's service-connected PTSD contributed substantially to the Veteran's cause of death.  She contends that as a result of his PTSD, the Veteran suffered chronic and severe stress, which was a major contributing factor to the degree of cardiovascular disease that caused his ischemic failure and ultimately led to his death.  The appellant and her son also note that the Veteran had several falls due to his PTSD and a fall shortly before his terminal hospitalization contributed to his death.  

The Veteran's service treatment records for both periods of service are negative for any complaints, treatment, or diagnoses of a cardiovascular condition or organ dysfunction.  A December 1950 record shows a diagnosis of neurotic depressive reaction.  The Veteran was discharged from service in March 1951 due to his diagnosis of neurotic depressive reaction.   

Post-service treatment records include VA neuropsychiatric examinations in March 1952 and October 1959.  At the time of both examinations, the Veteran complained of experiencing stomach trouble when he is under stress or feeling nervous.  The October 1959 examiner indicated that the Veteran's anxiety reaction was manifested by functional indigestion.  

VA outpatient treatment records dated from October 2002 to June 2004 include a diagnosis of PTSD, but do not show any treatment or complaints of an organic or cardiovascular condition.  Private treatment records dated from October 2002 to April 2003 demonstrate the Veteran sought treatment for PTSD, anxiety, and nervousness, including a "nervous stomach."  An October 2002 record shows the Veteran denied having any cardiac problems.  

Private treatment records dated in August 2004 document the Veteran's final hospital admission prior to his death.  In the August 2004 History and Physical examination report, the physician noted the Veteran, who had severe peripheral vascular disease, was admitted with complaints of a two day history of low back pain.  The Veteran reported that two days before admission, while trying to climb into his SUV, he slipped and fell backwards and subsequently developed significant back pain.  The assessment after examination included retroperitoneal bleed, and the physician said that given the Veteran's history, only the recent fall from the SUV seemed to be a likely culprit.  The physician also noted that the Veteran had significant peripheral vascular disease.  Subsequently, the Veteran was transferred to the intensive care unit and later went into respiratory distress and suffered renal and liver failure, which was attributed to hypoperfusion.  Several days later, the Veteran went into asystole and died.  The hospital summary noted that the primary cause of death was hypotensive shock with multi-organ dysfunction secondary to hypoperfusion/ischemia.  

At the DRO conference in February 2006, the Veteran's son stated that the Veteran had several previous falls associated with his mental condition. 

In a January 2009 VA opinion, a physician, after review of the record, concluded that the Veteran's death was less likely than not caused by his service-connected PTSD.  The examiner indicated that the Veteran's death was multifactorial in origin, noting that the treatment records show the Veteran had a gait problem which was unrelated to his PTSD.  The examiner further indicated that there is no evidence of record showing that the Veteran had any confusion or other condition caused by his PTSD which would have led to his fall.  

In March 2011, the Board obtained a VHA expert medical opinion from a cardiologist.  After review of the claims folder, the physician stated that:

I feel that it is less likely than not that the Veteran's multi-organ dysfunction and hypotension had its onset in service or was causally related to any incident of service.  It appears that the inciting incident which ultimately led to the patient's eventual death was a fall sustained 2 days prior to hospital admission.  This apparently resulted in retroperitoneal hemorrhage.  Typically such a bleeding episode can lead to intravascular volume depletion then followed by hypotension.  There was also concern that the patient might also have sepsis as evidenced by high fevers, elevated white blood count and bandemia.  Sepsis also causes hypotension.  Hypotension with its lack of perfusion can lead to multi-organ ischemia followed by multi-organ failure and death.  It appears that the patient was aggressively resuscitated and treated during his hospitalization.  I fail to see how the patient's PTSD led to his hypotension and multi-system organ failure.  The question of severe ischemic disease and underlying peripheral vascular disease as related possibly to PTSD is more complicated.  [A medical study published in 2007] found a positive association between patients with high levels of PTSD symptoms and the risk of developing coronary heart disease.  To date, however, to my knowledge there has been no evidence that PTSD directly causes vascular disease.  In addition, even in the absence of significant peripheral vascular or coronary artery disease, bleeding and sepsis alone can lead to hypotension, multi-organ dysfunction and death....[F]or the reasons listed above, I also feel it was less likely than not that the Veteran's service connected PTSD contributed to or causally shared in producing the Veteran's death.

Review of the service treatment records shows that multi-organ dysfunction, ischemic disease, and hypotension were not clinically evident in military service and the Veteran was not diagnosed as having such disabilities for decades after his separation from active service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence of record relating the multi-organ dysfunction, ischemic disease, or hypotension to his active service.

In view of the foregoing, the Board finds that the Veteran's multi-organ dysfunction, ischemic disease, or hypotension did not have their onset in service and were not related to any in-service disease or injury.

Following a careful review of the record, the Board finds that the evidence does not show that the Veteran's service-connected PTSD with dyspepsia either contributed substantially or materially to the Veteran's death.  This disability was not listed on the death certificate as a cause or significant factor related to his death and no medical professional has attributed the Veteran's death to his service connected disability.  Review of the entire record reveals that the Veteran's service-connected PTSD with dyspepsia did not render him materially less capable of resisting the effects of other disease or injury primarily causing death nor was it of such severity as to have a material influence in accelerating death.  The record does not contain a competent opinion linking the Veteran's death to service or a service-connected disability, and the medical evidence of record does not otherwise demonstrate it is related to service.

While the appellant believes that the Veteran's service connected PTSD led to the fall that resulted in his final hospitalization, the January 2009 VA physician noted that the Veteran had a gait problem unrelated to his PTSD, and both she and the March 2011 VHA physician opined that PTSD was less likely than not a factor in the Veteran's death.  We recognize the appellant's sincere belief that the Veteran's death was related in some way to his service connected disability.  Nevertheless, in this case, the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding the causal relationship between the Veteran's death and his service connected PTSD.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Jandreau, supra.

Therefore, although we are sympathetic with the appellant's loss of her husband, we find a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has failed to submit competent medical evidence to provide a nexus between the circumstance of his death and his service connected disability.  As the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


